               Case 18-24170-AJC         Doc 64     Filed 03/19/19     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

IN THE MATTER OF:                                    Case No.: 18-24170-AJC

ASTOR EB-5, LLC                                       Chapter 11

             Debtor.
                              /

                        NOTICE OF APPEARANCE AND
            REQUEST FOR SERVICE OF PLEADINGS AND OTHER PAPERS

TO ALL PARTIES, PLEASE TAKE NOTICE THAT:

       Ricardo Corona, as counsel for creditor and equity holder, CORONA LAW FIRM, P.A,

hereby files this Notice of Appearance and Request for Service of Pleadings and Other Paper (the

“Notice”)Pursuant to section 1109(b) of title 11 of United States Code, 11 U.S.C. §§ 101 et seq.

(the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and that such party in interest hereby respectfully requests, pursuant to

section 1109(b) of the Bankruptcy Code and Bankruptcy Rules 2002,9007 and 9010, that copies

of all notices and pleadings given or requested to be served in this case be served upon the

undersigned attorney at the following address:

                                    Ricardo Corona, Esq
                                    Corona Law Firm, PA
                                 3899 NW 7 Street, 2nd Floor
                                    Miami, Florida 33126
                                  Telephone (305)547-1234
                              Primary Email: bk@coronapa.com
                           Secondary Email: rcorona@coronapa.com

       PLEASE TAKE FURTHER NOTICE that, pursuant section 1109(b) of the Bankruptcy

Code and Rule 2002 of the Bankruptcy Rules, this request includes not only the notices and

papers referred to in the Bankruptcy Rules specified above but also includes, without limitation,
               Case 18-24170-AJC           Doc 64     Filed 03/19/19      Page 2 of 3




any notice, application, motion, petition, complaint, demand, hearing, pleading, request,

disclosure statement or plan of reorganization, whether formal or informal, written or oral, and

whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex, facsimile

transmission, email, Internet or otherwise filed or given with regard to this case and proceedings

therein, or that affects or seeks to affect in any way any rights or interests of any party in interest

in this case with respect thereto.

       PLEASE TAKE FURTHER NOTICE that, neither this Notice nor any subsequent

appearance, pleading, claim or suit is intended or shall be deemed a waiver of any right of

CORONA LAW FIRM, P.A: (i) to have final orders in non-core matters entered

only after de novo review by a United States District Court; (ii) to trial by jury in any proceeding

so triable in this case, controversy, or proceeding related hereto; (iii) to have the United States

District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal; (iv) to object to any jurisdiction of this Court for any purpose other than with respect

to this Notice; or (v) to any rights, claims, actions, defenses, setoffs, recoupments or remedies to

which CORONA LAW FIRM, P.A is or may be entitled under agreements, in law or

in equity, all of which rights, claims, actions, defenses, setoffs, recoupments and remedies

CORONA LAW FIRM, P.A expressly reserve hereby.



                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this

19th day of March, 2019 by electronic transmission through the Court’s CM/ECF system upon

all interested parties on the attached Electronic Mail Notice List.
Case 18-24170-AJC   Doc 64   Filed 03/19/19   Page 3 of 3




                              CORONA LAW FIRM, P.A

                              /s/ Ricardo Corona, Esq.
                              RICARDO CORONA, ESQ.
                              Florida Bar No. 111333
                              3899 NW 7th Street, 2nd Floor
                              Miami, FL 33126
                              (305) 266-1150 Phone
                              (888) 554-5607 Fax
                              bk@coronapa.com
